Citation Nr: 1207046	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-30 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a compensable disability rating for residuals of inactive pulmonary tuberculosis (TB).  

2.  Entitlement to a compensable disability rating for bilateral onychomycosis associated with diabetes mellitus.

3.  Entitlement to a disability rating in excess of 10 percent for diabetes mellitus, type II.

4.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to service connection for hallux valgus of the left foot.

7.  Entitlement to service connection for hallux valgus of the right foot.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, spouse, and son


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to October 1953 and from July 1955 to August 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Travel Board hearing held in November 2011, before the undersigned Veterans Law Judge in St. Petersburg, Florida.  The transcript from that hearing has been reviewed and associated with the claims file.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that an SOC addressing the claim was last issued in June 2009. Subsequent to the issuance of the June 2009 SOC, but prior to the transfer of the appeal to the Board, numerous records were associated with the claims file to include numerous private CT scans of the chest.  This evidence is non-duplicative of the evidence already of record and is relevant to the issue of an increased rating for residuals of inactive TB.  The agency of original jurisdiction (AOJ) has taken no additional development or adjudication of the issue since its receipt of the new evidence. A SSOC must be issued to the Veteran.  38 C.F.R. §§  19.31, 19.37(a).  There are no regulatory provisions for waiving review of relevant evidence received at and by the RO prior to transfer of records to the Board.  Therefore, the claim is returned for consideration and the issuance of an SSOC. 

The Veteran contends that his service-connected inactive TB residuals are more disabling than the current noncompensable evaluation reflects.  A preliminary review of the record discloses a need for additional evidentiary development before appellate review may proceed on this issue.  The claims file reflects that he last underwent a VA examination in October 2008.  While the Veteran has not explicitly asserted that his inactive TB residuals have worsened, comments made during his 2011 Board hearing suggests this.  He testified that he has constant problems breathing and that he was on oxygen and a nebulizer at one point.  He testified that he becomes short of breath with almost all activity and that he can no longer perform household chores or yard work.  He also asserts that he took early retirement because of the worsening of pulmonary symptoms made it difficult for him to work.  The Veteran's son testified that his father was unable to participate with the grandkids at family functions and was no longer able to travel with him to certain events because of persistent coughing.  

The clinical findings of the 2008 VA examination report are almost 4 years old and there is little else in the record which adequately describes his current condition.  Given the clinical record, and the Veteran's testimony, reflecting persistent pulmonary symptoms that have worsened over time, a more contemporaneous examination is needed to properly evaluate the service-connected disability under consideration.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination].  See also Green, supra (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  In addition, it appears that the Veteran has respiratory disability stemming from non-service-connected conditions.  Any such symptomatology should be differentiated from the Veteran's service-connected inactive TB, if possible.  See Mittleider v. West, 11 Vet. App. 181   (1998) (The Court requires that when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102 any reasonable doubt on any issue be resolved in the appellant's favor, and that such signs and symptoms be attributed to the service-connected condition.)

Also on remand, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

In addition, review of the claims file discloses that in August 2010, the Veteran filed a notice of disagreement with a July 2010 rating decision, which granted service for bilateral onychomycosis associated with diabetes mellitus and denied service connection for bilateral hallux valgus as well as increased ratings for diabetes mellitus and peripheral neuropathy of the left and right lower extremities.  The Veteran has not been furnished a statement of the case (SOC) which addresses these issues.  In such cases, under judicial precedent, the appellate process has commenced and the Veteran is entitled to a statement of the case.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are, therefore, remanded for additional action-to include the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After procuring the appropriate release of information forms where necessary, obtain all outstanding pertinent medical records of any treatment for pulmonary TB that the Veteran has undergone since September 2010 from the Watson Clinic and any outstanding VA records since May 2008.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  The AMC/RO should forward the claims folder to an appropriate VA examiner to identify all symptoms attributable to service-connected inactive TB.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination should include any diagnostic testing, including pulmonary function tests, that is deemed necessary for an accurate assessment and the examiner should review the results of any testing prior to completing the report.  

The examiner is asked to differentiate the symptoms of service-connected inactive TB from other nonservice-connected respiratory disability, if possible.  If this cannot be accomplished, please indicate this and explain why this cannot be done.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include all evidence submitted since the June 2009 statement of the case.

The AMC/RO should also furnish an SOC to the Veteran addressing the issues of entitlement to increased disability ratings for bilateral onychomycosis, diabetes mellitus, and bilateral peripheral neuropathy as well as the issue of entitlement to service connection for bilateral hallux valgus.  The Veteran and his representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal from the July 2010 decision.  These issues should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


